Citation Nr: 0703108	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-15 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1968 to April 
1972.  He died in March 2002.  The appellant is advancing her 
appeal as the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant's notice of disagreement was received in 
April 2005.  A statement of the case was issued in April 
2005, and a substantive appeal was received in May 2005.  


FINDINGS OF FACT

1.  Service connection for cause of the veteran's death was 
denied by a November 2002 rating decision; a notice of 
disagreement was not received to initiate an appeal from that 
determination.  

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for the cause 
of the veteran's death has not been received since the 
November 2002 rating decision.

3.  At the time of the veteran's death, service connection 
had not been established for any disability. 




CONCLUSIONS OF LAW

1.  The November 2002 rating decision which denied 
entitlement to service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received since 
November 2002 denial of service connection for the cause of 
the veteran's death, and the claim of service connection for 
the cause of the veteran's death is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The criteria for entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318 have not been met. 38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The May 2003 and November 2004 
VCAA letters effectively notified the appellant of the 
evidence needed to substantiate her claim as well as the 
duties of VA and the appellant in furnishing evidence.  The 
Board also notes that the May 2003 and November 2004 VCAA 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
She was advised to submit information describing the 
additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that she may have.  

Further, the May 2003 letter was sent to the appellant prior 
to the February 2005 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided with May 2003 and November 2004 VCAA letters with 
notice of what type of information and evidence was needed to 
substantiate the claims for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating for her disability claim or the 
effective date of the disability.  To the extent that such 
notice may be deficient in any respect, the matter is 
effectively moot in light of the following decision which 
finds that the preponderance of the evidence is against 
reopening the appellant's claim.

It is also noted that the November 2004 VCAA letter 
acknowledged that the appellant wanted to reopen her claim.  
The appellant was informed that to establish a service 
connection for veteran's cause of death, it must be shown 
that the condition causing the veteran's death had its onset 
in service or was permanently aggravated by service.  She was 
advised to send medical evidence relating to the veteran's 
death to a disability that had its onset in service.  And she 
was further notified that the evidence should include 
treatment records showing when the veteran was first treated 
for this condition either during or after service.  In 
effect, the November 2004 VCAA letter advised her of the 
applicable laws and regulations by informing her of the 
information and evidence necessary to reopen her claim of 
service connection for the cause of the veteran's death.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).   

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
her claims based on her husband's status as a veteran as 
defined by 38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and private, have been obtained.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with her claim.

Legal Criteria

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

Applicable law provides that a veteran who, during active 
service, served during a certain time period in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116; See also Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Regulations further provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  See 38 C.F.R. § 3.309(e); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

The appellant is seeking entitlement to VA death benefits as 
a surviving spouse.  More specifically, she is claiming that 
the veteran's malignant melanoma and squamous cell carcinoma 
is secondary to his exposure to herbicides while stationed in 
Vietnam.  Applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured. 38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

A review of the record shows that a claim for service 
connection for the cause of the veteran's death was denied by 
the RO in November 2002.  The appellant was informed of the 
November 2002 decision and failed to file a timely notice of 
disagreement to initiate an appeal.  The November 2002 rating 
decision therefore became final.  38 U.S.C.A. § 7105.  

A request to reopen the appellant's claim was received in 
September 2004.  By rating decision in February 2005, the RO 
granted the request to reopen, but denied the appellant's 
claim.  The present appeal ensued. 

Analysis

Although the RO may have determined that new and material 
evidence was received to reopen the claim, the Board is not 
bound by that determination and must nevertheless consider 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the November 2002 
rating decision consisted of the veteran's service medical 
records that do not show any treatment or diagnosis of 
malignant melanoma or squamous cell carcinoma; a biopsy 
report; and death certificate noting that the immediate cause 
of death as malignant melanoma to the veteran's brain and 
chest wall and noting that a significant condition 
contributing to death as the remission of squamous cell in 
the neck.

Also of record were various private medical records showing 
treatments for the veteran's head, neck, and chest areas.  
Clinical records from Medical City Dallas Hospital showed a 
bilateral carotid scan that was normal, with an echogenic 
mass in the right upper neck or carotid bulb in June 1996.  
The records also show excisions to the right neck and left 
shoulder with a postoperative diagnosis of metastatic 
squamous cell carcinoma at the right upper neck.  The records 
further show results from a computed tomography of the 
veteran's head, neck, and chest.  Also from June 1996 are 
medical records from Doctors Hospital showing that the 
veteran underwent another neck surgery for metastatic 
squamous cell carcinoma.  

The RO denied the appellant's claim for service connection 
for the cause of the veteran's death.  The RO noted that it 
could not grant service connection death benefits based on 
herbicide exposure, because there was no scientific or 
medical evidence that shows a causal relationship between 
herbicide exposure and the melanoma, which caused the 
veteran's death.  The RO also noted that there was no 
scientific or medical evidence that shows a causal 
relationship between the herbicide exposure and the squamous 
cell carcinoma, which contributed to his death.  The RO also 
considered service connection on a direct basis, but found no 
evidence that the veteran had either melanoma or squamous 
cell carcinoma during active-duty service.  

Evidence received since the November 2002 rating decision 
includes the aforementioned medical records.  The Board notes 
that since this evidence was previously submitted, the 
evidence is not new. 

Additional evidence received also consisted of various 
private treatment records from 1996 to 2001 that showed 
treatment for melanoma on the veteran's chest, and squamous 
cell carcinoma in the neck.  The Board finds that the 
evidence is cumulative and redundant of the evidence 
considered in the last final rating decision.  Although the 
preceding evidence is new in that it was not previously 
submitted, the additional evidence still does not contain 
evidence that the veteran's death was caused by a disability 
listed under the presumptive provisions for exposure to 
herbicides, nor does the new evidence include any medical 
evidence that shows a causal relationship between the 
veteran's herbicide exposure, and the melanoma or the 
squamous cell carcinoma.  Moreover, there is still no 
evidence that the veteran had either melanoma or squamous 
cell carcinoma during active-duty service.  Thus, the 
evidence does not relate to an unestablished fact necessary 
to substantiate the appellant's claim for service connection 
for the cause of the veteran's death, and it does not raise a 
reasonable possibility of substantiating the claim to reopen.  

For these reasons, the Board concludes that the appellant has 
not presented new and material evidence to reopen her claim 
of service connection for the cause of the veteran's death.  
Accordingly, the Board's analysis must end here and the 
appeal is denied.  See 38 U.S.C.A. § 5108.  

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service- 
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.  
The record shows that service connection had not been 
established for any disability at the time of the veteran's 
death.  Therefore, entitlement to DIC under 38 U.S.C.A. 
§ 1318 is not warranted. 


ORDER

New and material evidence has not been received to reopen the 
claim of service connection for the cause of the veteran's 
death.  Entitlement to DIC under 38 U.S.C.A. § 1318 is not 
warranted.  The appeal is denied as to both issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


